Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s reply dated 08/08/2022 has been received.
Election/Restrictions
Applicant's election with traverse of Group I and the species XEN cells in the reply filed on 12/30/2021 is acknowledged.  The traversal is on the ground(s) that the technical feature shared among the claims is either a XEN or EF cell from epiblast tissue of a zygote and this is not taught by Singhal.  This is not found persuasive because Applicant amended claim 1 after the lack of unity to include that the embryonic fibroblast is from an epiblast. The claims, as amended, still lack unity because the XEN cell is not a contribution over the art as supported by Kunath (2005, Development 132, 1649-1661; see below).
The requirement is still deemed proper and is therefore made FINAL.
Claims 9-10,14,16,23,28,33-34 and 38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 47-49 are withdrawn because they are drawn to a nonelected species Applicant timely traversed the restriction (election) requirement in the reply filed on 12/30/2021.
Claim Rejections - 35 USC § 112
Claim 56 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).
The claimed invention as a whole is not adequately described if the claims require essential or critical elements that are not adequately described in the specification and that is not conventional in the art as of applicants effective filing date. Possession may be shown by actual reduction to practice, clear depiction of the invention in a detailed drawing, or by describing the invention with sufficient relevant identifying characteristics such that a person skilled in the art would recognize that the inventor had possession of the claimed invention. Pfaff  v. Wells Electronics, Inc., 48 USPQ2d 1641,1646 (1998).
Claim 56 encompasses bovine, ovine, caprine and porcine XEN cells wherein the XEN cells are positive for EOMES.  The specification states at page 6 that porcine XEN cells “express high levels of endodermal lineage markers (GATA4, GATA6, FOXA2 and SOX17) and SALL4, which is known to contribute to the regulation of stemness of XEN cells that is comparable with previous reports. The other lineage markers (SOX2, NANOG, CDX2, HAND 1) were negatively stained, but, interestingly, EOMES, which is a TE marker, was strongly expressed in these cells….” 
Park (2021, Stem Cell Reports, 16:212-223) EOMES is a trophectoderm marker that was observed to be expressed in porcine XEN cells.  Lim (2008, Cell Stem Cell, 3:543-554), on the other hand, teaches that the trophectoderm specific EOMES is not expressed in mouse XEN cells.
Given that the specification describes only porcine XEN cells that are EOMES+ and the art supports that EOMES is trophectoderm-specific and not expressed in mouse XEN cells, the ovine, bovine and caprine cells encompassed by the claim 56 lack a written description. 
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,3-6,8, 12-13 and 41 remain rejected and claims 51-56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is drawn to an isolated extraembryonic endodermal (XEN) cells and/or an isolated embryonic fibroblast (EF) cell from an epiblast. The phrase, “embryonic fibroblast (EF) cell from an epiblast” is unclear if the EF is isolated from an epiblast or derived from an epiblast. It appears from the specification that blastocysts flatten and cells sort out with epiblast cells being one of the cell types. Over time, the epiblast cells become more fibroblastic in nature. Thus, it would appear the EF cells develop from epiblast cells. However, “isolated…from an epiblast” infers that the cells are pulled out of an epiblast structure that is multicellular (like a blastocyst). Applicant has amended claim 1 to clarify rhat both the XEN and the EF are isolate from an epiblast. However, because the epiblast does not contain fibroblasts or XEN cells, the claim remains unclear. The epiblast is a single cell layer of epithelial cells.
	Similarly, claim 3 is unclear in recitation of “the isolated EF cell is derived from an in vitro zygote and wherein the in vitro zygote is from about 4 days to about 6 days old”  This phrase is interpreted that the zygote is culture for 4-6 days in vitro. A zygote is a fertilized ovum that is a single cell. The specification has not defined the term zygote in any other manner. Thus, after 6 days, the zygote has become a multicellular embryo.
	Claim is also unclear as it is drawn to a composition comprising an isolated cell but is also referred to as a cell line at line 4. Thus, it is not clear if the composition comprises a cell, multiple cells or a cell line.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 54 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Passaging cells greater than 40 times fall outside of the range of “to about 25 times” as recited in independent claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1) The rejection of claim(s) 1,3 and 8 under 35 U.S.C. 102a1 and a2 as being anticipated by US2010/0323442 (Baetge; IDS) is withdrawn because Baetge taught human cells.
2) Claim(s) 1,3-6,8, 12-13 remain rejected under 35 U.S.C. 102a1 and a2 as being anticipated by US2008/0182328 (Snyder; IDS).
Snyder discloses an extraembryonic endoderm-like cell line, referred to as PE cells (extraembryonic primitive endoderm; para 129), that are a subpopulation of pluripotent stem cells derived from the ICM of blastocysts (see para 0008). Differentiating cells within the population take on a fibroblastic phenotype and role. Snyder disclose that extraembryonic primitive endoderm is the first cellular lineage to emerge in preimplantation embryos. At paragraph 130, Snyder teaches removing the colonies from the culture plate and passaging the remaining cells (extraembryonic primitive endoderm), which meets the limitation of passaging about 3 times. With regard to claim 3, Snyder teaches isolation of the cells from day 5 or preimplantation embryos, see para 147. Paragraph 0009 and 0036 teach an isolated extraembryonic endoderm-like cell line (XEN cell line) has increased expression of GATA6 and are OCT4- (see para 128), which is considered indicative of extraembryonic endoderm (see para 200), meeting the limitations of claim 5. With regard to claim 1, Snyder teaches that the cells can be isolated from any mammal (see para 0006). With regard to claim 7, Snyder teaches purification of the PEL cells, which would render it substantially free of other cell types (see para 0029and 204). Paragraph 29 teaches multiple subpopulations of the PEL cells which constitutes a library (claim 12). With regard to claim 8, Snyder taught purifying subpopulations of PEL cells, which would result in the population being substantially free of contaminating cell types. With regard to claim 13, Snyder discloses a paragraph 37 that the cell lines can be genetically modified and different cell lines can contain different genetic modifications. With regard to claims 12 and 13, Snyder teaches variant cell lines that can differ by carrying genetic modifications or other modifications. The collection of cell lines is a library of at least two isolated lines, as claimed. 
Applicant argues that Snyder does not teach passaging the cells from about 3 to about 25 times. In response, Snyder teaches passaging the cells, which would require at least one passage, which is about 3. 

3) The rejection of claim(s) 1,3,5,6,8, 12-13 and 41 under 35 U.S.C. 102a1 as being anticipated by Kunath (2005, Development 132, 1649-1661) is withdrawn as Kunath taught mouse cells.

4) Claim(s) 1,3-5,8, 12-13 and 41 remain rejected under 35 U.S.C. 102a1 as being anticipated by Yang (2011, Biology of Reproduction, 85:946-953) for reasons fo record but, in the interest of compact prosecution, as also rejected under 35 USC 103, below.
Applicant argues that Yang does not teach passaging the cells from about 3 to about 25 times.  In response, yang teaches serial passaging of the cells, which would require at least one passage, which is about 3. 

5) Claim(s) 1,8,12 and 51 are rejected under 35 U.S.C. 102a1 as being anticipated by You (Mol. Cells, 2004,18:261-268).
Claim 1 is drawn to a composition comprising an isolated embryonic fibroblast that is ovine, caprine, bovine or porcine and that is passaged from about 3 to about 25 times.
You teaches multiple bovine embryonic fibroblast that can be passaged up to passage 12. The cell lines are free of epiblastic cells, fetal cells and trophoblastic cells as the cells were isolated from the muscle of a bovine embryo. Because Sox 2 is a marker of pluripotency and the cells are isolated from muscle, it is held that they do no express Sox2 (claim 51).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,3-6,8,12-13,41 and 51-55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (2011, Biology of Reproduction, 85:946-953) in view of Kunath (2005, Development 132, 1649-1661).
Yang derived primitive endoderm (PE; extraembryonic endoderm; XEN) from day 8 (about day 6) bovine (claim 4) blastocysts. The blastocysts were cultured until PE outgrowths formed (see page 947, col. 1, paragraphs 3-4), meeting the limitations of claims 1 and 3. With regard to claim 5, the bovine PE cells expressed GATA4 and GATA6 and did not express NANOG. Because the cells were obtained from outgrowths of a blastocyst, they are substantially free of cells from a fetus of an animal, meeting the limitations of claim 8. Multiple lines were established, constituting a library as recited in claim 12. Page 951 teaches serial passage of the cells, which meets the limitations of claim 41. With regard to newly added claim 51, Yang is silent with regard to expression of the pluripotency marker SOX2 in the cells. However, Yang does teach that the expression of Nanog, also pluripotency marker, was lost. There is no evidence to indicate that the cells of Yang expressed SOX2.
While Yang teaches serial passage, which is multiple rounds of passaging indicating “from about 3” as claimed, because Yang does not explicitly teach “from about 3 to about 25 times,” this limitation is at least obvious in view of Kunath. Yang did not teach genetically modifying the XEN cells as is required by claim 6.
Kunath derived multiple mouse XEN cell lines, meeting the limitations of claims 1 and 12 (See page 1660, col. 1, para 3). In one case, E3.5 blastocysts (about 4 days, claim 3), hemizygous for the ROSA26 βgeo transgene (comprises a knockin genetic modification; claims 6 and 55), were subjected to immunosurgery to isolate their inner cell masses. The XEN lines obtained in this method were designated IM5A1, IM8A1, IM8A2 and IM9C4. The ICMs were cultured to form outgrowth that did comprise trophectoderm stem cells, XEN cells were substantially free of other cell types (claim 8). 
In a second method, blastocysts were plated directly and blastocyst outgrowths were not disaggregated, XEN cells were obtained and passaged. These lines were designated XEN1-2, XEN1-3 and XEN1-4.
In a third method, a different genetic modification was present as Tgn (XGFP) 4 Nagy  129Hprtbm1Pgk1a blastocysts were using, generating lines GHP7/3. GHP7/7 and GHP7/9, meeting the limitations of claim 13. 
GATA4, Sox17 (claim 53) and FoxA2 (claim 52) were expressed in the XEN cells (see Figure 3), meting the limitations of claim 5). 
Cells were routinely fed every 2 days and passaged at 1:10 to 1:20 every 4 days. Six XEN lines were passaged at least 12 times without senescence (para bridging pages 1651-1652), meeting the limitations of claims 1 and 41. Kunath also teaches the cells can be passaged 50 times (see last paragraph at page 1650), meeting the limitation of claim 54.
It would have been obvious at the time of filing to combine the method of Yang concerning the derivation of bovine XEN cells with the teachings of Kunath regarding passage number and genetic modifications of the cells to arrive at the invention as claimed. One would have been motivated to passage the lines as serial passaging from about 3 to about 25 times yields more cells of the same line for further experimentation and genetic modifications as taught by Kunath. One would have a reasonable expectation of success in carrying out the combination because Kunath taught the XEN cells do not senesce or show reduced viability over 3 to 25 passages. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALARIE BERTOGLIO whose telephone number is (571)272-0725. The examiner can normally be reached M-F 6AM-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VALARIE E. BERTOGLIO, Ph.D.
Examiner
Art Unit 1632

/VALARIE E BERTOGLIO/Primary Examiner, Art Unit 1632